Citation Nr: 0504810	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a right eye injury resulting in blindness, 
claimed to be the result of treatment at a Department of 
Veterans Affairs (VA) medical facility in September 1986.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   

A notice of disagreement (NOD) was received in December 2002.  
A statement of the case (SOC) was issued in June 2003.  A 
substantive appeal was received from the veteran in July 
2003.  In January 2004, the veteran testified during a 
hearing before the RO; a transcript of that hearing is of 
record.  The veteran failed to report for a Travel Board 
Hearing scheduled to be conducted in January 2005.

In February 2005, the veteran's motion to advance this case 
on the Board's docket was granted.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required.

2.  The veteran filed the instant claim after October 1997.

3.  Any additional disability the veteran has following 
hospitalization and treatment, including surgery, at a VA 
Medical Center (VAMC) in September 1986 did not result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the 
VA, nor is it the result of an event that was not reasonably 
foreseeable.
 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
treatment at a VAMC in September 1986 are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (prior to, and 
as of, September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, that notice was provided 
prior to the initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via a July 2002 
letter.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

The July 2002 letter notified the veteran of what information 
or evidence VA needed to grant the benefit claimed, and of 
VA's duty to assist in obtaining evidence for the veteran's 
claim.  The veteran was notified as to what the evidence must 
show in order to establish entitlement to service connection.  
He was requested to provide contact information for treatment 
providers and to notify the RO of any additional information 
or evidence he wanted the RO to try to obtain.

In the statement of the case (SOC), the veteran was further 
notified of 38 C.F.R. § 3.159, which provided information 
regarding VA's duty to notify and assist, and which told the 
veteran what information and evidence was needed to 
substantiate a service connection claim in general.  That SOC 
informed the veteran that service connection may be granted 
for a disability which began in military service or was 
caused by some event or experience in service.  In that SOC, 
the RO informed the veteran of 38 C.F.R. § 3.303 (Principles 
relating to service connection), and 38 C.F.R. § 3.304 
(Direct service connection; wartime and peacetime).

The July 2002 letter informed the veteran to "send 
information describing additional evidence or the evidence 
itself" relevant to his claim.  The SOC and Supplemental 
Statement of the Case (SSOC) further notified the veteran of 
the information and evidence needed to substantiate the 
claim.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 

The notice was provided to the veteran prior to the first AOJ 
adjudication of the claims, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains post-service private and VA treatment records.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain (including for any treatment received at 
VA medical facilities) or that he felt were relevant to the 
claims.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained.  The RO has attempted to obtain 
his service medical records, and as explained below these 
were unavailable.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  Here, the 
requirements were satisfied by the September 2002 VA 
examination.

Accordingly, the Board finds that VA has satisfied the duty 
to assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Background

There are various VA medical records from the Miami VA 
Medical Center reflecting treatment from 1985 through 1987 
for different medical conditions and disorders.  These 
records reflect that the veteran was examined in September 
1986 and found to have a mature cataract of the right eye and 
corneal scar of that eye.  

The veteran was subsequently hospitalized in September 1986 
and treated for complaints of painless progressive visual 
loss of the right eye due to cataract.  At that time, he 
underwent extracapsular cataract extraction and anterior 
vitrectomy of the right eye in treatment of the cataract.  
During hospitalization following the surgery, the veteran 
reported complaints of mild pain.  Examination then revealed 
increased intraocular pressure.

Subsequent VA treatment records show continued follow-up 
treatment through 1988, and show problems and impressions 
including over refraction, cystoid macular edema, and 
aphakia, requiring contact lens.

In July 2002, the veteran filed a claim seeking compensation 
for a right eye injury  caused by complications from surgery 
in September 1986 at the VA Medical Center in Miami, Florida.  
He stated that he was being treated at the VA Medical Center 
in Miami and was told that a cataract was forming and in time 
would need surgery.  He stated that subsequently he underwent 
the surgery, and he described indications during the surgery 
that it was not proceeding "smoothly."  The veteran related 
that the physician stated that he was unable to complete the 
implant.  The veteran indicated that following the surgery, 
his vision in the right eye was practically nil.  He 
described later treatment by a VA eye clinic and privately by 
Dr. Richard Cohen.  He reported that he is unable to drive a 
car except in emergencies.  

The report of a September 2002 VA eye examination shows that 
the examiner reviewed the claims file and noted that the 
actual operative report could not be found.  The preoperative 
examination showed that the veteran saw 20/100 in the right 
eye prior to cataract  surgery and had a preexisting corneal 
scar of the right eye and a mature cataract.  The view of the 
posterior pole was hazy secondary to a media opacity of the 
cataract.  According to the postoperative notes, the cataract 
was extracted in a manual extracapsular cataract extraction 
fashion and an anterior vitrectomy was performed.  The 
veteran was left aphakic.  The surgery was performed on 
September 29, 1986.  

The examiner further noted that a note dated October 8, 1986 
(regarding follow-up examinations) showed that the veteran 
had no complaints, and was on steroid drops for inflammation 
as well as on Timoptic for pressure control.  The veteran had 
residual cortical remnant in the anterior chamber and a 
cortical remnant in the posterior chamber as well.  The 
veteran's vision at that time was 20/80 with an aphakic lens.  
On follow-up on November 12, 1986, the veteran's vision was 
20/60 with an aphakic lens.  The Cortical remnant was still 
in place and the veteran continued to have corneal edema with 
Descemet folds of the cornea.  He continued on topical 
steroid eye drops.  At that time, treatment providers felt 
that the veteran's cornea was the reason for his poor vision.  
A treatment note of a follow-up visit on January 7, 1987 
shows that the veteran's vision continued to be 20/60 with an 
aphakic lens, but the Descemet folds of the cornea remained 
and were very prominent.  The veteran also continued his 
topical steroids.  A note dated April 14, 1987 shows that the 
veteran was fitted with a soft contact lens that brought his 
vision to 20/60 minus.

The report of the September 2002 VA eye examination indicates 
that the veteran reported no complaints of pain.  He stated 
that his vision had been poor since his cataract surgery in 
the right eye.  The vision was distorted centrally and his 
peripheral vision was intact.  He was currently not under any 
ophthalmic treatment for his vision loss.  The veteran stated 
that he felt something went wrong during the surgery because 
of the length of the surgery.  The veteran also stated that 
his vision affected the way he was able to drive and this 
required his spouse to drive him because he did not feel 
comfortable driving.  He denied any other eye disease.  He 
had no history of lazy eyes as a child or patching as a 
child.  The veteran was currently taking medications, 
including Paroxetine and Simvastatin.  

On ocular examination, the veteran's visual acuity was 
measured at 24/100 with pinhole, with no improvement with his 
current contact lens in place in the right eye.  His vision 
was 20/60 minus 2 in the left eye.  His vision did not 
improve with manifest refraction.  Pupil examination revealed 
his pupils to be reactive to light with no afferent pupillary 
defect in the left eye.  His fields were full to 
confrontation of the left eye.  His motility showed full 
ductions and versions and orthotropia.  His intraocular 
pressure was measured by Tono-Pen at 9 mmHg in the right eye, 
and 13 mmHg in the left eye.  On slit lamp examination, the 
veteran had a contact lens in place with a small tear in the 
inferior nasoperiphery of the contact lens.  His lashes and 
lids were within normal limits.  His conjunctivae was white 
and quiet.  The cornea of the right eye demonstrated a 
central scar with Descemet fold and increased corneal 
thickness. The left cornea was clear and of normal thickness.  
The anterior chamber was deep and quiet.  The right eye iris 
was within normal limits with an anterior synechia.  The 
veteran was aphakic in the right eye and had a posterior 
chamber intraocular lens on the left.  Dilated fundus 
examination revealed a cystic RPE (retinal pigment 
epithelium) changes, the macula appeared to be flat and also 
a questionable macular hole in the right macula.  There was 
no apparent demarcation line.  The macula of the left eye was 
significant for drusen.  

The September 2002 VA eye examination report contains the 
following diagnoses:  (1) Aphakia OD (right eye), status post 
manual extra cataract extraction, anterior vitrectomy.  The 
procedure was undertaken to remove a mature cataract.  The 
patient had 20/100 vision preoperatively; (2) History of 
cystoid macular edema OD.  The patient has residual 
pigmentary changes consistent with this diagnosis; (3) 
Corneal scar OD, old.  By documentation that has been present 
prior to the cataract surgery of the right eye; and (4) 
Corneal edema and central Descemet folds OD that developed 
following cataract extraction.  The patient may have been 
more predisposed by this due to ocular trauma prior to 
cataract extraction but these changes in the cornea 
apparently developed following cataract extraction.

The September 2002 VA eye examination reports indicates that 
the veteran does have decreased vision in his right eye, 
secondary to corneal and retinal changes that have led to a 
level of disability that seems to have affected his ability 
to drive more than anything else.  The veteran apparently had 
the unfortunate complication of cystoid macular edema 
following his cataract surgery, which occurs in up to 10 
percent of cataract extraction in patients; and often 
resolves with a topical anti-inflammatories as the veteran 
received postoperatively, but a small percentage do not 
resolve.  

The examiner opined that cystoid macular edema is more likely 
in cases where the posterior capsule is ruptured 
intraoperatively and vitreous material prolapses into the 
anterior chamber, and apparently this occurred in this 
patient's cataract extraction surgery.  The proper removal of 
the vitreous material was apparently performed.  Increased 
inflammation can also lead to the macular edema that was seen 
and can be aggravated by remnants of cortical material in the 
eye as was the case with the veteran.  This material tends to 
dissolve when the patient is placed on topical steroids as 
the veteran was in his postoperative course.  

The examiner stated that visual acuity is also partially 
decreased due to corneal edema and changes, which is a known 
complication of cataract surgery.  This condition can be 
initially treated with eye drops to increase the removal of 
hydration from the cornea and if it still does not resolve on 
its own, a therapeutic penetrating keratoplasty can be 
performed to improve the patient's vision.  The examiner 
stated that it was not clear from the available records if 
this was considered or offered to the veteran.  

The examiner opined that the veteran's macular edema and 
residual damage to the photoreceptor is the most likely cause 
for his poor vision in the right eye.  In this connection, 
the examiner noted that newer treatments have been developed, 
including intravitreal injections of steroids to treat 
cystoid macular edema, but those were not well accepted or 
available, or likely unavailable treatment at the time of the 
veteran's cataract surgery in the mid 1980s.  

The examiner opined that he would have to resort to 
speculation to attribute the veteran's visual disability to 
neglect, carelessness or lack of skill, or error in judgment 
on the part of VA as a result of the cataract surgery done in 
1986.

VA treatment records in June and July 2003, shows continued 
eye treatment, including for decreased vision in the left eye 
of unknown etiology.  Assessments regarding the right eye 
included aphakia, and history of central corneal scar 
secondary to thorn injury in childhood with corneal 
decompensation noted by patient after CE (cataract 
extraction) OD.  

During a hearing in January 2004 before the RO, the veteran 
testified regarding his September 1986 surgery and subsequent 
eye condition and treatment.  He also testified that records 
of private treatment from Dr. Richard Cohen were not 
available.

III.  Analysis

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
an right eye injury incurred during a September 1986 VA 
surgical procedure resulting in blindness in that eye.  He 
asserts that the surgery provided by the VA in September 1986 
was not performed correctly and led to this condition. 

The veteran filed this claim in June 2002.  Effective October 
1, 1997, the United States Congress amended 38 U.S.C.A. § 
1151.  See § 422(a) of PL 104-204. The purpose of the 
amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, 
§ 1151, as amended, reads as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown: (1) 
Disability/additional disability; (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability; and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As pertains to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997.  
Although the RO has not had the opportunity to evaluate the 
veteran's claim under the amended criteria, the Board finds 
that the veteran will not be prejudiced by having his claim 
addressed at this time by the Board.

In this regard, the Board points out that the newly added 
38 C.F.R. § 3.361 specifies: 1) the criteria for determining 
whether a veteran has an additional disability; 2) the 
criteria for establishing the cause of additional disability; 
3) the criteria for establishing the proximate cause of 
additional disability; 4) the definition of "Department 
Employee" and Department facility"; and 5) the activities 
that are not considered hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  The Board notes that the 
instant claim is clearly subject to the newly added 38 C.F.R. 
§ 3.361, as the claim was filed years after October 1997.  
With respect to numbers 4 and 5, outlined above, there has 
not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers 1 and 2, outlined above, 
the substance of the referenced criteria was communicated to 
the veteran via the statement and supplemental statements of 
the case.  

With respect to number 3, outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations). 

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 
38 U.S.C.A. § 1151, the operative statutory provision.

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons the Board finds that the 
veteran has not been prejudiced by the application of 
38 C.F.R. § 3.361 without first remanding the case to the RO.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the VA correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (2) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151 (West 2002).

As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 were 
amended again.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  
Those regulations largely implemented the provisions of 
38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

In this case, the veteran has asserted that his surgery by VA 
in September 1986 caused injury resulting in blindness in the 
right eye.  The veteran was examined by VA in September 2002 
for the purpose of obtaining an opinion which would assist in 
addressing the question of whether there is any additional 
disability warranting entitlement to compensation under 
U.S.C.A. § 1151.

That VA examiner reviewed the medical evidence contained in 
the claims file and examined the veteran, and provided an 
extensive discussion of the history and progression of the 
veteran's right eye condition.  In his discussion, the 
examiner noted that the veteran apparently had a complication 
of cystoid macular edema following his cataract surgery, 
noting that this occurs in up to 10 percent of cataract 
extractions.  The examiner indicated that VA treatment 
providers correctly treated the cystoid macular edema with 
topical anti-inflammatories, which he stated often resolves 
that condition.  

The examiner also indicated that apparently the posterior 
capsule was ruptured intraoperatively and vitreous material 
prolapsed into the anterior chamber, and that in treatment of 
this, the treatment providers properly performed removal of 
the vitreous material.

The examiner also indicated that that increased inflammation 
led to the macular edema, and was aggravated by remnants of 
cortical material in the eye.  In this connection, the 
examiner noted that this material tends to dissolve when a 
patient is placed on topical steroids, noting that the 
veteran was placed on topical steroids in his postoperative 
course. 

The examiner stated that visual acuity is also partially 
decreased due to corneal edema and changes, which is a known 
complication of cataract surgery.  He indicated that the 
veteran was correctly treated with eye drops for this, but it 
was unclear if a therapeutic penetrating keratoplasty to 
improve vision was considered or offered.  

The examiner noted that newer treatments have been developed 
for treatment of  macular edema and residual damage to the 
photoreceptor, which was the most likely cause of poor vision 
in the veteran's right eye.  He noted, however, that at the 
time of the September 1986 surgery, these were not well 
accepted or available, or likely unavailable treatments.  

In sum, the examiner essentially opined that coincident with 
VA treatment in 1986, the veteran developed some known 
complications, which were reasonably foreseeable, and which 
were properly treated by the VA treatment providers at the 
time of his eye surgery and subsequent treatment.  The 
examiner concluded with an opinion that he would have to 
resort to speculation to attribute the veteran's visual 
disability to neglect, carelessness or lack of skill, or 
error in judgment on the part of VA regarding the 1986 
cataract surgery.  The Board finds that, as a whole, this 
report provide negative evidence against this claim.

There are no opinions to the contrary to show that the 
claimed eye injury and resulting blindness in the right eye 
resulted from (1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (2) an event not 
reasonably foreseeable.  

Regardless of the causal relationship between the veteran's 
September 1986 eye surgery and follow-up treatment, there is 
no medical evidence of fault on the part of the VA.  
Moreover, the evidence does not suggest that the 
complications following the medical treatment by the VA in 
September 1986 was an unforeseeable event.  An "unintended 
consequence" is not a "reasonably unforeseeable" event and 
the evidence does not support a finding that the veteran's 
condition following this treatment was not reasonably 
foreseeable.

The Board has reviewed the veteran's testimony and 
statements.  Although the veteran has testified as to the 
difficulties he associates with the VA treatment, the 
veteran's own opinion as to whether VA treatment was the 
proper treatment for his presenting condition or whether or 
not VA was at fault, is not competent medical evidence.  The 
U.S. Court of Appeals for Veterans Claims (Court) has made 
clear that a layperson is not competent to provide evidence 
in matters requiring medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The Board finds, therefore, that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
compensation for eye injury pursuant to 38 U.S.C.A. § 1151 
based on VA surgery and follow up treatment in September 
1986.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran has submitted no specific evidence other than his 
own assertions to support his assertion that he has 
additional disability that is attributable to VA treatment 
and was not foreseeable.  As noted above, because the veteran 
has no specialized medical training with regard to this 
matter, his assertions, alone, may not be considered 
competent evidence to establish fault, carelessness, a lack 
of foreseeability or the existence of additional disability 
attributable to the surgery.  Espiritu, 2 Vet. App. at 494-
95.  There is no approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter and the veteran is not entitled to the benefit of 
the doubt in resolving such issue.  38 U.S.C.A. § 5107.  
Based on the above finding, the Board concludes that the 
criteria for entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, have not been 
met.  


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability that is claimed to have resulted 
from treatment at a VA medical center in September 1986 is 
denied.  

	                        
____________________________________________
	JOHN J. CROWLEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


